BROCK, Chief Judge.
Defendant assigns as error that the trial court denied defendant’s motion for compulsory nonsuit. The sole question raised by this assignment of error is whether there is substantial evidence of all material elements of the offense charged. In considering the motion for nonsuit, all of the evidence must be viewed in the light most favorable to the State. When so viewed, the evidence tends to show the following:
On 29 May 1970, Mr. Edward Thompson (Thompson) owned a Farmall 140 tractor and equipment. The tractor and equipment were located on a small farm owned by Thompson in Nash County, about a mile from where Thompson lived in Wilson County. After using the tractor on 29 May 1970, Thompson parked it under a shelter for the night. About 3:00 a.m. of *3530 May 1970, Mr. Eugene Patterson (Patterson) was driving past Thompson’s farm and observed a 1959 Chevrolet truck, color white over turquoise over white, with its rear wheels in the roadside ditch and front wheels on the edge of the pavement. Patterson saw two men and a tractor on the bed of the truck. When Thompson went to his shelter on the morning of 30 May 1970, the Farmall 140 tractor and equipment were missing. Thompson did not give anyone permission to move his tractor and equipment. The tractor and equipment were of a value of $1200.00.
Thompson immediately notified Deputy Pridgen who conducted an investigation at the site. The deputy found tire tracks in the roadside ditch and impressions of a bumper against the ditch bank. The deputy found tractor tracks where it had “gone up on the truck,” an oak board about 2x8x10, and a pine board “lying there.” He also found a piece of angle iron which he later determined to be similar to a piece of angle iron missing from the rear of a 1959 Chevrolet truck, color white over turquoise over white, which had been abandoned by defendant.
In May 1970, defendant was sharecropping with Mr. Wiley Bullock (Bullock) about five miles east of Battleboro. While sharecropping with Bullock, defendant owned a 1959 Chevrolet truck, color white over turquoise over white. Defendant borrowed $700.00 from Bullock for the purpose of buying a tractor and equipment. Defendant brought a Farmall 140 tractor to Bullock’s farm the last of May or first of June 1970. Defendant used the tractor on Bullock’s farm during the rest of 1970 and part of 1971. In March or April of 1971, defendant stopped farming with Bullock and went into the construction trade. Defendant sold the Farmall 140 tractor to Bullock for $900.00.
In August 1972, defendant, who was unknown to Thompson, went to Thompson’s home and advised Thompson that he knew where Thompson’s tractor was located. Defendant asked $200.00 for the information. Thompson and Deputy Pridgen went to Bullock’s farm and inspected the Farmall 140 tractor in Bullock’s possession. The serial number on the Farmall 140 tractor was the same as the serial number of the Farmall 140 tractor taken from Thompson’s shed in 1970. Deputy Pridgen inspected a 1959 Chevrolet truck, color white over turquoise over white which defendant had abandoned when he left Bullock’s farm in March or April of 1971. The serial number on the truck body was the same as the serial number of a truck registered in *36defendant’s name. The piece of angle iron found by Deputy Pridgen at the scene in 1970 was similar to a piece of angle iron missing from the back of defendant’s abandoned truck.
In our opinion, the evidence required submission of the case to the jury, and the evidence supports the verdict of guilty.
No error.
Judges Parker and Baley concur.